13‐1126‐cr 
     United States v. Gist 
      
                              UNITED STATES COURT OF APPEALS 
                                  FOR THE SECOND CIRCUIT 
                                              
                                     SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  21st  day  of  March,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  CHESTER J. STRAUB, 
 7                           ROBERT D. SACK, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Appellee, 
15                                    
16                                   v.                                         No. 13‐1126‐cr 
17                                                                                 
18          GAMALE GIST, AKA JAMALE GIST, 
19           
20                                           Defendant‐Appellant. 
21                   
22          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
23           
24           
25           
 1         FOR APPELLANT:            STEVEN Y. YUROWITZ, Newman & Greenberg, 
 2                                   New York, NY. 
 3    
 4         FOR APPELLEE:             RAJIT S. DOSANJH, Assistant United States 
 5                                   Attorney (Ransom P. Reynolds, on the brief), for 
 6                                   Richard S. Hartunian, United States Attorney for 
 7                                   the Northern District of New York, Syracuse, NY.  
 8          
 9         Appeal from a judgment of the United States District Court for the 
10   Northern District of New York (Glenn T. Suddaby, Judge). 
11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
12   AND DECREED that the judgment of the District Court is AFFIRMED.  We 
13   REMAND only to allow the District Court to amend the Statement of Reasons 
14   (“SOR”) in order to memorialize therein its orally stated reasons for imposing a 
15   term of supervisory release above the statutory minimum. 
16         Defendant‐appellant Gamale Gist appeals from the District Court’s 
17   judgment of conviction entered March 13, 2013.  On appeal, Gist argues that his 
18   fifteen‐year term of supervised release is substantively unreasonable.  We 
19   assume the parties’ familiarity with the facts and record of the prior proceedings, 
20   to which we refer only as necessary to explain our decision to affirm in part and 
21   remand in part. 
22         1. Substantive Reasonableness 
23         This Court reviews challenges to the substantive reasonableness of a 
24   sentence under a deferential abuse‐of‐discretion standard, United States v. 
25   Verkhoglyad, 516 F.3d 122, 127 (2d Cir. 2008), “tak[ing] into account the totality 
26   of the circumstances, giving due deference to the sentencing judge’s exercise of 
27   discretion, and bearing in mind the institutional advantages of district courts,” 
28   United States v. Cavera, 550 F.3d 180, 190 (2d Cir. 2008) (en banc).  Applying this 


                                              2
 1   standard, we conclude that Gist’s fifteen‐year term of supervised release was not 
 2   substantively unreasonable.  As the District Court explained, the term of 
 3   supervision reflected not only Gist’s extensive criminal record, but also his 
 4   repeated violations of the conditions of parole imposed as a result of a prior state 
 5   conviction as well as his history of carrying and using weapons.  The District 
 6   Court acted within its discretion in determining that the fifteen‐year term of 
 7   supervised release was necessary for specific deterrence and to protect the 
 8   public.  
 9          2. Limited Remand to Amend the Written Statement of Reasons 
10          For the purposes of this appeal, we assume without deciding that the 
11   fifteen‐year term of supervised release constituted an upward variance.  Gist and 
12   the Government agree that the fifteen‐year term of supervised release 
13   represented an upward variance from the recommended Guidelines range.  See 
14   21 U.S.C. § 841(b)(1)(B) (setting the applicable statutory minimum term of 
15   supervised release at eight years); U.S.S.G. § 5D1.2(c) (explaining that, under the 
16   Guidelines, the “term of supervised release imposed shall be not less than any 
17   statutorily required term of supervised release”).  The District Court appears also 
18   to have understood that the fifteen‐year term represented an upward variance.  
19   See App’x 38 (“[T]he Guidelines is eight years.  So, obviously, it’s an upward 
20   variance.  I’ve put my reasons on the record as to why.”). 
21          Under 18 U.S.C. § 3553(c)(2), when a sentencing court imposes a sentence 
22   that varies from the Guidelines, it must state “the specific reason for the 
23   imposition of a sentence different” from that prescribed by the Commission and 
24   memorialize that reason in the SOR.  See Verkhoglyad, 516 F.3d at 133.  Although 
25   Gist complains on appeal that the District Court failed to provide any reason in 

                                               3
 1   the SOR for the fifteen‐year term, he failed to raise this argument before the 
 2   District Court.  Plain error review therefore applies.  Id. at 133 n.8.  There was no 
 3   plain error here because the District Court’s failure to memorialize the stated 
 4   reasons for the fifteen‐year term did not affect Gist’s substantial rights.  See id. at 
 5   133.   
 6             Nonetheless, we note that – in addition to the omission of the reasons for 
 7   the supervised release term – the current SOR erroneously states that the 
 8   applicable statutory minimum is ten years, as opposed to eight, despite the 
 9   District Court’s clear recognition at re‐sentencing that the applicable mandatory 
10   minimum was eight years.  We agree with the Government that a limited 
11   remand for purposes of amending the SOR, though not required here, is “the 
12   better course.”  Id.  A complete and accurate SOR aids both the Bureau of 
13   Prisons, which “consults the written judgment of conviction, which may contain 
14   information relevant to a defendantʹs service of sentence,” United States v. Hall, 
15   499 F.3d 152, 155 (2d Cir. 2007), abrogated on other grounds by United States v. 
16   Elbert, 658 F.3d 220, 223 (2d Cir. 2011), and the Sentencing Commission, which 
17   “revis[es] the Guidelines to reflect the desirable sentencing practices of the 
18   district courts” in response to sentencing data, Rita v. United States, 551 U.S. 338, 
19   382 (2007) (Scalia, J., concurring).  We therefore remand for the limited purpose 
20   of allowing the District Court to amend the SOR to accurately reflect both the 
21   applicable eight‐year statutory minimum term of supervised release and the 
22   reasons the District Court sentenced Gist to a fifteen‐year term of supervised 
23   release. 
24             We have considered Gist’s remaining arguments and conclude that they 
25   are without merit.  For the foregoing reasons, the judgment of the District Court 

                                                 4
1   is hereby AFFIRMED.  We REMAND only to permit the District Court to correct 
2   the SOR. 
3                                      FOR THE COURT: 
4                                      Catherine O=Hagan Wolfe, Clerk of Court  
5          




                                         5